Title: 1772. Novr. 21.
From: Adams, John
To: 


       Next Tuesday I shall remove my Family to Boston, after residing in Braintree about 19 Months. I have recovered a Degree of Health by this Excursion into the Country, tho I am an infirm Man yet. I hope I have profited by Retirement and Reflection!—and learned in what manner to live in Boston! How long I shall be able to stay in the City, I know not; if my Health should again decline, I must return to Braintree and renounce the Town entirely. I hope however to be able to stay there many Years! To this End I must remember Temperance, Exercise and Peace of Mind. Above all Things I must avoid Politicks, Political Clubbs, Town Meetings, General Court, &c. &c. &c.
       I must ride frequently to Braintree to inspect my Farm, and when in Boston must spend my Evenings in my Office, or with my Family, and with as little Company as possible.
      